Case: 5:15-cv-00558-PAG Doc #: 29 Filed: 06/25/20 1 of 3. PageID #: 1419




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



Chad R. Wortman,                            )       CASE NO. 5:15 CV 558
                                            )
                      Plaintiff,            )       JUDGE PATRICIA A. GAUGHAN
                                            )
              Vs.                           )
                                            )
Commissioner of Social Security,            )       Memorandum of Opinion and Order
                                            )
                                            )
                      Defendant.            )



       INTRODUCTION

       This matter is before the Court upon the Report and Recommendation of Magistrate

Judge George J. Limbert (Doc. 28), recommending that the Court equitably toll plaintiff’s

motion for attorney’s fees (Doc. 25). In addition, the Court has reviewed the motion and finds

that the amount of the fee request is reasonable. No objections have been filed. For the reasons

that follow, the Report and Recommendation is ACCEPTED and attorney fees are awarded in

the amount of $15,108.00. This represents 25% of the retroactive benefits awarded to plaintiff.

Upon receipt of this sum, counsel for plaintiff will remit the previously awarded Equal Access to


                                                1
Case: 5:15-cv-00558-PAG Doc #: 29 Filed: 06/25/20 2 of 3. PageID #: 1420




Justice Act Fee of $7,500.00 directly to plaintiff.

       STANDARD OF REVIEW

       When objections are made to a Magistrate Judge’s Report and Recommendation, the

district court reviews the case de novo. Federal Rule of Civil Procedure 72(b) provides in

pertinent part:

                  The district judge to whom the case is assigned shall make a de
                  novo determination upon the record, or after additional evidence,
                  of any portion of the magistrate judge’s disposition to which
                  specific written objection has been made in accordance with this
                  rule. The district judge may accept, reject, or modify the
                  recommended decision, receive further evidence, or recommit the
                  matter to the magistrate judge with instructions.

       As stated in the Advisory Committee Notes, “When no timely objection is filed, the court

need only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” In Thomas v. Arn, 474 U.S. 140, 150 (1985), the Court held, “It does not

appear that Congress intended to require district court review of a magistrate judge’s factual or

legal conclusions, under a de novo or any other standard, when neither party objects to those

findings.”

       DECISION

       This Court, having reviewed the Report and Recommendation and finding no clear error,

hereby accepts the Magistrate Judge’s Report and Recommendation as to the appropriateness of

tolling. In accordance with that recommendation, together with this Court’s finding as to the

reasonableness of the rate, the Court hereby awards attorney fees in the amount of $15,108.00.

Upon receipt of this sum, counsel for plaintiff will remit the previously awarded Equal Access to

Justice Act Fee of $7,500.00 directly to plaintiff.


                                                   2
Case: 5:15-cv-00558-PAG Doc #: 29 Filed: 06/25/20 3 of 3. PageID #: 1421




       IT IS SO ORDERED.



                               /s/ Patricia A. Gaughan
                               PATRICIA A. GAUGHAN
                               United States District Judge
Dated: 6/25/20                 Chief Judge




                                         3
